The taxpayers appeal from determinations of deficiencies for the calendar year 1919 as follows:
George Shapiro-1_$1, 544. 49
Joseph Shapiro- 1, 049. 23
By stipulation of counsel the appeals were consolidated. The deficiencies result from the action of the Commissioner in determining that the taxpayers realized a taxable profit upon the dissolution and liquidation of a corporation in which the taxpayers were stockholders.
FINDINGS OP FACT.
1. The taxpayers are individuals residing in Los Angeles, Calif.
2. In 1919 each of the taxpayers owned 12,500 shares, or one-half, •of the capital stock of the California Sanitary Canning Co., a corporation. This stock had been acquired at a cost to each of $9,584.
3. On December 31, 1919, the corporation was dissolved and the business was thereafter operated as a partnership, in which the taxpayers were equal partners, under the name of the California Sanitary Canning Co.
4. The entire assets of the corporation, of the value of $33,914.62, were taken over by the partnership.
5. The Commissioner computed the taxable profit realized by each taxpayer as follows:
One-half the value of the corporation's assets which were taken
over by the partnership-$16,957. 31
Cost of stock___ 9, 584. 00
Profit_ 7,373.31
DECISION.
The determinations of the Commissioner are approved. Appeal of E. C. Huffman, 1 B. T. A. 52.
ARttndell not participating.